Citation Nr: 1001611	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  08-30 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased rating for right knee 
anterior cruciate ligament tear, currently rated as 20 
percent disabling.

2.  Entitlement to an increased rating for right knee 
traumatic arthritis, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for left knee varus 
deformity with degenerative joint disease, currently rated as 
10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 
1985.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a June 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

The Veteran appeared before the undersigned Veterans Law 
Judge in October 2009 and delivered sworn testimony via video 
conference hearing in St. Paul, Minnesota.  Evidence 
pertinent to the matters on appeal was received (by the RO) 
contemporaneously with the Veteran's October 2009 Board 
hearing.  The Veteran has waived initial RO consideration of 
this evidence.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, right knee 
disability has been manifested by complaints of pain with 
functional impairment comparable to limitation of right knee 
flexion to no less than 105 degrees, with full extension; 
mild right knee instability has been shown.

2.  Throughout the rating period on appeal, left knee 
disability has been manifested by complaints of pain, with 
functional impairment comparable to limitation of left 
flexion to no less than 115 degrees, with full extension; 
left knee instability has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
right knee anterior cruciate ligament tear have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2009).

2.  The criteria for a rating in excess of 10 percent for 
right knee traumatic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Codes 5003-5010, 5260, 5261 (2009).

3.  The criteria for a rating in excess of 10 percent for 
left knee varus deformity with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5257, 5258, 5260, 
5261, 5262 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2008 and August 2008 the 
Veteran was informed of the evidence and information 
necessary to substantiate the claims, the information 
required to enable VA to obtain evidence in support of the 
claims, the assistance that VA would provide to obtain 
evidence and information in support of the claims, and the 
evidence that should be submitted if there was no desire for 
VA to obtain such evidence.  38 U.S.C. § 5103(a); Vazquez-
Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  
Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the increased rating 
claims such that the essential fairness of the adjudications 
are not affected.

In March 2008 the Veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  VCAA notice was 
completed prior to the initial AOJ adjudication of the claim.  
Pelegrini.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA records.  The Veteran has 
undergone (April 2008 and May 2009) VA examinations that 
addressed the medical matters presented on the merits by this 
appeal.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 
312 (2007).  The Board finds that the VA examinations 
obtained in this case are adequate, as they included an 
examination of the Veteran and elicited his subjective 
complaints.  The VA examinations described the Veteran's 
disabilities on appeal in sufficient detail so that the Board 
is able to fully evaluate the claimed disability.  The VA 
examiners made specific findings in accordance with 38 C.F.R. 
§§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining VA examinations with respect 
to the issues on appeal has been met.  38 C.F.R. § 3.159(c) 
(4).

The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Applicable Law

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under Diagnostic Code 5010, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  Under 
38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added under Diagnostic Code 5003.

As for Diagnostic Code 5257, a 10 percent rating contemplates 
slight knee impairment due to recurrent subluxation or 
lateral instability.  A 20 percent rating contemplates 
moderate impairment due to recurrent subluxation or lateral 
instability, and a maximum 30 percent rating is warranted for 
severe impairment of the knee.

Under Diagnostic Code 5258, a 20 percent evaluation, the 
highest and only rating available under that schedular 
provision, may be assigned where there is evidence of 
dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the knee joint.

Standard motion of a knee is from 0 degrees extension to 140 
degrees flexion.  38 C.F.R. § 4.71, Plate II.  Limitation of 
leg motion is governed by Diagnostic Codes 5260 and 5261.  
Diagnostic Code 5260 concerns limitation of leg flexion.  A 
10 percent evaluation is for application where flexion is 
limited to 45 degrees.  A 20 percent evaluation is for 
application where flexion is limited to 30 degrees, and a 30 
percent rating applies where flexion is limited to 15 
degrees.

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a 10 percent evaluation is for 
application where extension is limited to 10 degrees.  A 20 
percent evaluation is for application where extension is 
limited to 15 degrees.  A 30 percent rating applies where 
extension is limited to 20 degrees.

Under Diagnostic Code 5262, a 20 percent evaluation is for 
assignment for malunion of the tibia and fibula with moderate 
knee or ankle disability.  A 30 percent evaluation is for 
assignment with marked knee or ankle disability.

VAOPGCPREC 9-2004 (September 17, 2004) holds that a claimant 
who had both limitation of flexion and limitation of 
extension of the same leg must be rated separately under 
Diagnostic Codes 5260 and 5261 to be adequately compensated 
for functional loss associated with injury to the leg.

Further regarding the question of entitlement to separate 
evaluations, VAOPGCPREC 23-97 provides that a claimant who 
has arthritis and instability of the knee may, in some 
circumstances, be rated separately under Diagnostic Codes 
5003 and 5257.  VAOPGCPREC 9-98.


Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

By rating action in March 1986, service connection for right 
knee disability was established, and service connection for 
left knee disability was established in a September 2003 RO 
decision.  The September 2003 RO decision also granted 
service connection for right knee traumatic arthritis and 
assigned a separate rating for that disability.  His claim 
for an increased rating for his service-connected knee 
disabilities was received on February 19, 2008.  See 38 
C.F.R. § 3.400(o)(2) (2009).

On VA examination in April 2008, the Veteran complained of 
knee pain and stiffness.  He indicated that he was unable to 
walk his usual one to one and a half mile for the prior six 
months.  Range of motion of the right knee was 0 to 130 
degrees of flexion and 130 to 0 degrees extension.  Range of 
motion of the left knee was 0 to 140 degrees of flexion.  X-
rays revealed degenerative joint disease of the knees.  The 
diagnosis was osteoarthritis of the knees.  

On VA examination in May 2009, the Veteran complained of 
bilateral knee instability, stiffness, weakness, and 
decreased speed of motion.  The right knee had crepitus and 
strength of 3/5, with mild instability noted.  The left knee 
had no instability, some clicks or snaps noted, and strength 
of 4/5.  Range of motion of the left knee was 0 to 115 
degrees of flexion and normal (0 degrees) extension, with no 
objective evidence of pain with active motion.  Range of 
motion of the right knee was 0 to 105 degrees of flexion and 
normal (0 degrees) extension, with objective evidence of pain 
with active motion.  X-rays revealed grade 3 osteoarthritis 
of the right knee, with moderate medial compartment joint 
space narrowing, and grade 2 osteoarthritis of the left knee, 
with no significant joint space narrowing.  The diagnosis was 
bilateral osteoarthritis.

At his October 2009 Board hearing, the Veteran testified 
(October 2009 Board hearing transcript, page 5) that knee 
problems had curtailed his ability to jog and dance, and even 
posed difficulties when operating vehicles with a manual 
transmission.  He also noted (October 2009 Board hearing 
transcript, page 7) that he could only stand for 45 minutes 
and had difficulty getting in and out of a forklift that he 
operated at work.

In an October 2009 statement the Veteran noted a variety of 
knee complaints including pain, tightness, buckling, 
difficulty getting up after sitting, and  problems going up 
and down stairs.  The Veteran also submitted pictures of his 
knees.

I.  Right knee

The Veteran's right knee disabilities are characterized as 
right knee anterior cruciate ligament tear, currently rated 
as 20 percent disabling, and right knee traumatic arthritis, 
currently rated as 10 percent disabling.

A.  Traumatic Arthritis

Following a review of the competent evidence, the Veteran's 
right knee flexion is to no less than 105 degrees, and the 
evidence has shown full right knee extension.  Based on the 
above findings, the criteria are not met for the next-higher 
rating, 20 percent, under Diagnostic Code 5260 or 5261, at 
any time during the rating period on appeal.  In so finding, 
the Board has considered additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  38 C.F.R. §§ 4.40, 4.45 and 4.59 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  The May 2009 VA 
examiner, while essentially noting that the Veteran's right 
knee had pain on motion, noted strength of 3/5.  Even when 
considering the Veteran's complaints concerning his right 
knee, the competent findings do not indicate a disability 
picture comparable to having right knee flexion limited to 30 
degrees or right knee extension limited to 15 degrees, as is 
necessary in order to achieve the next-higher 20 percent 
evaluation under Diagnostic Code 5260 or 5261.

The Board notes that VAOPGCPREC 9-2004 (September 17, 2004) 
holds that where a claimant who has both limitation of 
flexion and limitation of extension of the same leg, such 
must be rated separately under Diagnostic Codes 5260 and 5261 
to be adequately compensated for functional loss associated 
with injury to the leg.  In the present case, however, the 
medical findings previously discussed do not establish loss 
of right knee flexion or extension to a compensable degree at 
any time during the rating period on appeal, and separate 
evaluations pursuant to VAOPGCPREC 9-2004 are not 
appropriate.

Medical records associated with claims file have revealed 
arthritis of the right knee, and a September 2003 RO decision 
granted service connection for right knee traumatic 
arthritis.  The Veteran's service-connected right knee 
arthritis is rated pursuant to Diagnostic Codes 5003-5010.  
As right knee flexion limited to 30 degrees, or right knee 
extension limited to 15 degrees has not been shown, a rating 
in excess of 10 percent for right knee arthritis is not 
warranted.  Rather, as the Veteran has been shown to have 
noncompensable limitation of motion of the right knee, a 10 
percent rating is warranted for arthritis of such major 
joint.  38 C.F.R. § 4.45 (2009).

B.  Anterior Cruciate Ligament Tear

The Board notes that the May 2009 VA examiner specifically 
noted that there was only mild right knee instability.  While 
acknowledging that the Veteran wears a right knee brace, as 
severe impairment due to lateral instability of the right 
knee has not been shown or described as such by any 
healthcare professional, a 30 percent rating is not warranted 
for severe impairment of the right knee under Diagnostic Code 
5257.  Similarly, as the evidence fails to demonstrate 
malunion of the right tibia or fibula, a higher rating is not 
possible under Diagnostic Code 5262.




II.  Left knee

The Veteran's left knee disability is characterized as varus 
deformity with minimal degenerative joint disease.

Following a review of the competent evidence, the Veteran's 
left knee flexion is to no less than 115 degrees, and the 
evidence has shown full left knee extension.  Based on the 
above findings, the next-higher 20 percent rating is not 
warranted under Diagnostic Code 5260 or 5261.  In so finding, 
the Board has considered additional limitation of function 
due to factors such as pain, weakness, incoordination and 
fatigability.  38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the 
Board observes that the May 2009 VA examiner noted that the 
Veteran had left knee strength of 5/5, with no objective 
evidence of pain on motion.  Therefore, even considering 
additional functional limitation, the competent findings do 
not indicate a disability picture comparable to having left 
knee flexion limited to 30 degrees or left knee extension 
limited to 15 degrees, as is necessary in order to achieve 
the next-higher 20 percent evaluation under Diagnostic Code 
5260 or 5261.  Rather, as noncompensable limitation of motion 
of the left knee has been demonstrated, a 10 percent rating 
is warranted for such major joint.  38 C.F.R. § 4.45 (2009).

The Board has also considered whether the Veteran is entitled 
to a higher rating for his left knee disability under any 
alternate Diagnostic Code.  However, as the evidence fails to 
establish ankylosis, Diagnostic Code 5256 is not for 
application.  Similarly, as the evidence fails to demonstrate 
impairment of the left tibia or fibula, a higher rating is 
not possible under Diagnostic Code 5262.

The Board acknowledges VAOPGCPREC 9-2004 (September 17, 
2004), where it was held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under Diagnostic Codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  However, in the present 
case, the medical findings previously discussed do not 
establish loss of either left knee flexion or left knee 
extension to a compensable degree, and separate evaluations 
pursuant to VAOPGCPREC 9-2004 are not appropriate.

As noted, the Veteran has X-ray evidence of left knee 
arthritis.  While acknowledging that the Veteran's left knee 
disability has been rated under Diagnostic Code 5257, as 
objective evidence of record reveals no left knee 
instability, separate evaluations for arthritis and 
instability pursuant to VAOPGCPREC 23-97 and VAOPGCPREC 9-98 
are not warranted in the present case.  As for Diagnostic 
Code 5257, a compensable rating requires impairment due to 
recurrent subluxation or lateral instability.  The May 2009 
VA examination reveals no objective evidence of recurrent 
subluxation or lateral instability.

In conclusion, the evidence of record does not support a 
rating in excess of 10 percent for the left knee disability 
for any portion of the rating period on appeal.

Conclusion

The Board notes that in adjudicating a claim the Board must 
assess the competence and credibility of the Veteran.  See 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  In 
addition, the Board acknowledges that the Veteran is 
competent to give evidence about what he observes or 
experiences; for example, he is competent to report that he 
experiences certain symptoms, such as pain in his knees.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
finds the Veteran to be credible in his reports of the 
symptoms he experiences, and has reviewed his statements, 
information provided at examinations, and his October 2009 
Board hearing testimony.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology describes ratings consistent with the ratings 
assigned by this decision.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit more favorable determinations.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected left and right 
knee disabilities are not so unusual or exceptional in nature 
as to render his schedular rating inadequate.  The Veteran's 
disabilities have been evaluated under multiple diagnostic 
codes that have specifically contemplated the level of 
occupational impairment caused by his left and right knee 
disability.  While the May 2009 VA examiner noted that the 
Veteran's disability of the knees caused a significant impact 
on his employment, the evidence does not reflect that the 
Veteran's left or right knee disability, alone, has caused 
marked interference with employment or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
The Board further notes that the evidence from the October 
2009 Board hearing reflects that the Veteran is employed 
(albeit with difficulty) as a forklift operator.  Therefore, 
referral for assignment of an extra-schedular evaluation in 
this case is not in order.  Floyd v. Brown, 9 Vet. App. 88, 
95 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).

ORDER

A rating in excess of 20 percent for right knee anterior 
cruciate ligament tear is denied.

A rating in excess of 10 percent for right knee traumatic 
arthritis is denied.

A rating in excess of 10 percent for left knee varus 
deformity with degenerative joint disease is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


